An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c   e   d   u    r   e   .



                               NO. COA13-820
                      NORTH CAROLINA COURT OF APPEALS

                          Filed:      4 February 2014


NATIONAL ENTERPRISES
INCORPORATED, a California
corporation,
     Plaintiff,

       v.                                 Orange County
                                          No. 12 CVS 1841
JOHN W. HUGHES a/k/a JOHN W.
HUGHES, III and KATHRYN HUGHES
a/k/a KATHRYN H. HUGHES,
     Defendants.


       Appeal by defendants from order entered 12 April 2013 by

Judge Robert H. Hobgood in Orange County Superior Court.                  Heard

in the Court of Appeals 9 December 2013.


       Vann Attorneys,      by   James    A.   Beck,    II,   for    plaintiff-
       appellee.

       Northen Blue,     LLP,    by    David   M.   Rooks,    for   defendants-
       appellants.


       MARTIN, Chief Judge.


       Defendants John W. Hughes, III and Kathryn H. Hughes appeal

from    an    order     granting       plaintiff     National       Enterprises

Incorporated’s motion to enforce its foreign judgment against
                                             -2-
defendants in North Carolina.                For the reasons stated herein, we

affirm.

      In    February         1995,    plaintiff          obtained      a     judgment          for

$141,029.56        against     defendants        in     Florida.        In    March       2007,

plaintiff sought to enforce the 1995 judgment in North Carolina

against defendant John W. Hughes, III.                        In response, defendant

filed a motion for relief, notice of defense, motion for stay,

and motion to strike on 22 March 2007.                              On 28 March 2007,

plaintiff voluntarily dismissed the action.                         In an order entered

on   23    April     2007,    the    trial       court      concluded      that     the    1995

judgment could not be enforced in North Carolina because it was

barred     by   the   ten-year       statute       of    limitations       prescribed           in

N.C.G.S. § 1-47(1).

      In    November     2012,       a     new    judgment      was     entered      against

defendants      in    Florida      based    upon      the    1995    judgment.            On    23

January 2013, plaintiff filed                    a notice of filing of foreign

judgment,       pursuant      to     the     Uniform        Enforcement        of    Foreign

Judgments Act, in North Carolina.                  Defendants filed a motion for

relief from and notice of defense to foreign judgment on 11

February 2013, asserting that N.C.G.S. § 1-47(1) and plaintiff’s

action in 2007 to enforce the 1995 judgment barred enforcement

of the foreign judgment in North Carolina.                            Plaintiff filed a

motion for enforcement of foreign judgment on 22 February 2013.
                                          -3-
On   12    April   2013,    the   trial      court     entered      an    order       denying

defendants’ motion and defense and declaring that the foreign

judgment     was    entitled      to    full        faith    and    credit       in    North

Carolina.     Defendants appeal.

                           _________________________

       Defendants’ sole argument on appeal is that the trial court

committed     reversible     error      by   denying        defendants’        motion     and

defense and granting plaintiff’s motion for enforcement of the

foreign judgment.          Defendants argue that N.C.G.S. § 1-47(1) and

the order entered with respect to plaintiff’s action in 2007 to

enforce the 1995 judgment bar the present action to enforce the

foreign judgment.      We disagree.

       A    foreign    judgment,        filed        pursuant       to     the        Uniform

Enforcement of Foreign Judgments Act, “has the same effect and

is subject to the same defenses as a judgment of this State and

shall be enforced or satisfied in like manner.”                          N.C. Gen. Stat.

§    1C–1703(c)    (2013).        N.C.G.S.      §    1-47(1)       bars   an    action    to

enforce “a judgment or decree of any court of the United States”

after ten years from the date of its entry.                         N.C. Gen. Stat. §

1-47(1) (2013).       The statute of limitations “affects foreign and

domestic judgments alike”              and thus bars an action under the

Uniform     Enforcement      of    Foreign      Judgments          Act    to   enforce     a

foreign judgment that is more than ten years old.                          See Wener v.
                                             -4-
Perrone & Cramer Realty, Inc., 137 N.C. App. 362, 364, 366, 528
S.E.2d 65, 66–68 (2000) (holding that N.C.G.S. § 1-47(1) barred

an action to enforce a Florida judgment that was over ten years

old).

    Florida       law,    on     the    other      hand,     imposes     a   twenty-year

statute    of    limitations          period    for    an    action     to   enforce     a

judgment.        Fla. Stat. § 95.11(1) (2002).                     If the statute of

limitations      period    has    not     yet      expired    on   a    judgment,      “the

judgment    creditor       can    start      the     limitation        period   anew    by

bringing    an    action       upon    the     judgment      and    obtaining      a   new

judgment.”       Adams v. Adams, 22 Fla. L. Weekly D650, D650, 691
So. 2d 10, 11 (Fla. Dist. Ct. App. 1997) (internal quotation

marks omitted); see also Raccoon Valley Inv. Co. v. Toler, 32
N.C. App. 461, 463, 232 S.E.2d 717, 718 (1977) (“[Under North

Carolina law,] the only procedure now recognized by which the

owner of a judgment may obtain a new judgment for the amount

owing     thereon    is    by     an     independent         action     on   the    prior

judgment.”).        Where a judgment creditor obtains a new judgment

within the applicable statute of limitations, the new judgment

extinguishes the original judgment.                     See Palm Coast Recovery

Corp. v. Moore, 184 N.C. App. 550, 552, 646 S.E.2d 438, 440

(2007).     The judgment creditor may therefore then commence an

action under the Uniform Enforcement of Foreign Judgments Act to
                                          -5-
enforce the new judgment within ten years from the date of its

entry.      See    id.    at   551–52,    646    S.E.2d   at   439–40     (“Where    a

judgment creditor obtained a new judgment in 2005 in the State

of Florida, based upon a previous 1990 judgment, an action to

register the judgment in North Carolina [in 2006] pursuant to

the   Uniform     Enforcement       of   Foreign    Judgments     Act    was   timely

filed.”).

      While the ten-year statute of limitations period in North

Carolina had expired when plaintiff sought to enforce the 1995

judgment in 2007, the twenty-year statute of limitations period

had not yet run on the judgment in Florida.                         As a result,

plaintiff    properly       filed    a   new     action   based   upon     the   1995

judgment in 2012 in Florida               to start the limitations             period

anew.     See Adams, 22 Fla. L. Weekly at D650, 691 So. 2d at 11.

Because     the    2012     judgment      extinguished     the    1995     judgment,

plaintiff’s       present      action    under   the   Uniform    Enforcement       of

Foreign Judgments Act sought to enforce the 2012 judgment and

not the 1995 judgment.            See Palm Coast, 184 N.C. App. at 552,

646 S.E.2d at 440.             The present action was thus timely filed

within the ten-year statute of limitations in North Carolina.

See id.

      Moreover, contrary to defendants’ assertion, the doctrine

of res judicata does not bar the present action.                        Although the
                                   -6-
trial court entered an order with respect to plaintiff’s action

in 2007 to enforce the 1995 judgment in North Carolina, the

order has no preclusive effect on the present action because it

is not another action to enforce the 1995 judgment; but rather,

it is the first action plaintiff has brought to enforce the 2012

judgment.    See NationsBank of N.C. v. Am. Doubloon Corp., 125
N.C. App. 494, 503, 481 S.E.2d 387, 392 (“Res judicata, or claim

preclusion, prevents a party, or one in privity with that party,

from bringing a suit twice on the same claim or cause of action

when a final judgment on the merits has been entered in the

first suit.”), disc. review denied, 346 N.C. 282, 487 S.E.2d 551

(1997).     Accordingly,    we   hold    that       res   judicata   does   not

preclude    the   present   action,     and   the    trial   court   properly

granted plaintiff’s motion to enforce the foreign judgment.

    Affirmed.

    Judges ERVIN and McCULLOUGH concur.

    Report per Rule 30(e).